DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to a species non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The amendments are made to correct antecedent basis issues. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:  On line 19, the term “the” in the phrase “the distal end” has been 
     replaced with the term “a”.
	Claim 2:  On line 3, the term “the” in the phrase “the proximal end portion” has 
     been replaced with the term “a”.
	Claim 4:  On line 2, the term “the” in the phrase “the proximal end” has been 
 replaced with the term “a”. On line 3, the term “an” in the phrase “an     
 inside diameter” has been replaced with the term “the”.
	Claim 5: On line 3, the term “of” has been deleted.
Claims 7-11 have been cancelled.
Claim 13: On line 2, the term “an” in the phrase “an inner peripheral surface” has 
      been replaced with the term “the”.
	Claim 15: On line 2, the phrase “a lumen is formed in the catheter main body”
      has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. As amended in the 6/2/2022 filing, independent claim 1 requires a catheter comprising (a) a catheter main body with a longitudinal axis, (b) a sheath configured to cover and move relative to the catheter main body, and (c) an operating unit to move the sheath and the catheter body with respect to one another, wherein: the catheter body includes (1) a slit formed in an outer peripheral surface of a distal end portion of the catheter main body and (2) a lumen configured to allow communication between the distal end portion and a proximal end of the catheter main body, wherein the slit extends along the longitudinal axis from the outer peripheral surface to a central axis of the catheter main body, extends below the central axis of the catheter main body, terminates at an inner surface of the lumen, has a distal end that coincides with the distal end portion, and can hold a guide wire positioned in the catheter main body and parallel to the longitudinal axis; wherein the distal end portion has an outer diameter larger than an inside diameter of a distal end portion of the sheath, such that the distal end portion of the catheter main body is elastically deformed by being pressed by an inner peripheral surface of the sheath when the distal end portion of the catheter main body is housed in the sheath, resulting in an opening width of the slit being smaller than the opening width of the slit when the distal end portion of the catheter main body projects from the distal end portion of the sheath.
The combination of Munsinger (PG PUB 2013/0090624) and Spenser et al. (PG PUB 2009/0105653) set forth in the last Office Action remains the closest prior art of record, but does not disclose or teach all of the presently claimed features. Specifically, the combination fails to disclose or teach that the slit “terminates at an inner surface of the lumen” because, as seen in Fig 1a,1b of Spenser, the slit (labeled in annotated Fig A of the 3/16/2022 Office Action) extends entirety through the distal end portion and does not terminate at an inner surface of the lumen. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify Munsinger/Spenser to terminate the slit at an inner surface of the lumen as doing so would require substantial redesign of the catheter main body outside the realm of what one of ordinary skill in the art would find obvious. Additionally, the combination of claimed features could not be found nor were suggested elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783